Citation Nr: 9921235	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a 100 percent disability rating for 
compensation purposes based on individual unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of zero percent for 
residuals of fracture of the distal left radius.

3.  Entitlement to service connection for cellulitis of the left 
foot.

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to restoration of a 100 percent rating for non-
Hodgkin's lymphoma.

6.  Entitlement to an increased rating for residuals of non-
Hodgkin's lymphoma.

7.  Entitlement to effective date earlier than June 3, 1994, for 
the grant of service connection for major depression with 
dysthymia.

8.  Entitlement to a higher initial disability evaluation for 
major depression with dysthymia, then evaluated as 30 percent 
disabling.

9.  Entitlement to a higher initial disability evaluation for 
compression of the ulnar nerve on the left, then evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1965 to September 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the regional office 
(RO) in 1993, 1994, and 1995.  

The Board notes that an August 16, 1995 rating decision, in part, 
granted service connection for compression of the ulnar nerve of 
the left (minor) and the right (major) upper extremities, and 
assigned a 10 percent disability evaluation for each disability 
from January 25, 1995.  The RO informed the veteran of this 
action by a letter dated August 22, 1995.  In his September 19, 
1995, NOD, the veteran contended that the left hand should be 
rated higher than the right hand, and that the effective date of 
the award should be earlier, specifically, from March 24, 1994.  
A December 1995 rating decision assigned an effective date of 
October 26, 1993, for the grant of service connection for these 
disabilities; however, the RO did not issue a SOC concerning the 
issue of entitlement to an earlier effective date for the grant 
of service connection.  In this case, however, the effective date 
assigned was earlier than that requested in the September 1995 
NOD, and the veteran has not since filed an NOD concerning the 
effective date of October 26, 1993.  Consequently, this matter is 
not before the Board on appeal.  

The veteran has renewed his claim for an increased rating for 
residuals of fracture of the left wrist.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  An August 1993 rating decision denied service connection for 
cellulitis of the left foot, granted service connection for 
residuals of fracture of the distal left radius and assigned a 
zero percent disability rating, and reduced the evaluation of the 
service-connected malignant lymphoma of the stomach and small 
bowel from 100 percent to 30 percent.  

2.  The RO notified the appellant of the August 1993 rating 
decision by a letter dated October 8, 1993.

3.  In October 1993, the appellant filed a NOD concerning the 
issues in the August 1993 rating decision.

4.  On June 6, 1994, the RO issued a SOC concerning the issues in 
the August 1993 rating decision.

5.  The veteran did not file a substantive appeal as to any of 
the issues in the August 1993 rating decision within one year of 
the notice of that rating decision or within 60 days of the SOC.  

6.  By a rating decision in August 1995, the RO, inter alia, 
denied entitlement to TDIU and granted service connection for 
left ulnar nerve disability and assigned a 10 percent disability 
evaluation from January 25, 1995.

7.  The RO notified the appellant of the August 1993 rating 
decision by a letter dated August 22, 1995.

8.  In September 1995, the appellant filed a NOD concerning the 
denial of TDIU and the initial rating assigned for the left ulnar 
nerve disability by the August 1993 rating decision.

9.  In December 1995, the RO issued a SOC concerning, inter alia, 
entitlement to TDIU and a higher rating for the left ulnar nerve 
disability.

10.  The veteran did not allege error of fact or law after the 
December 1995 SOC and before the end of one year after 
notification of the August 1995 rating decision concerning the 
issues of entitlement to TDIU and a higher rating for the left 
ulnar nerve disability.

11.  The record contains no evidence which verifies that the 
stressors to which the veteran claims he was exposed during his 
active military service actually occurred.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning the 
issues of entitlement to TDIU, a rating in excess of zero percent 
for residuals of fracture of the distal left radius, service 
connection for cellulitis of the left foot, a higher initial 
disability evaluation for residuals of fracture of the distal 
left radius, or restoration of the 100 percent rating for the 
service-connected malignant lymphoma of the stomach and small 
bowel.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1998).

2.  Service connection is not warranted for PTSD.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal for Lack of Timely or Adequate Substantive Appeals

Appellate review of a RO decision is initiated by a timely filed 
NOD and completed by a timely filed substantive appeal after a 
SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. 
§ 20.200 (1998).  An NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (1998).  A substantive appeal consists of a 
properly completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1998).  A substantive appeal 
must be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or within 
the remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (1998).  A substantive 
appeal postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed to 
be five days prior to the date of receipt of the document by the 
Department of Veterans Affairs (VA).  38 C.F.R. § 20.305 (1998).

On October 8, 1993, the RO notified the veteran of its decision 
granting service connection and assigning a zero percent rating 
for residuals of fracture of the distal left radius; denying 
service connection for cellulitis of the left foot, and reducing 
the disability evaluation for the residuals of the service-
connected malignant lymphocytic lymphoma from 100 percent to 30 
percent.  He filed a timely NOD the same month.  On June 6, 1994, 
the RO furnished him a SOC which addressed the same issues.  The 
RO advised him in an accompanying letter that to perfect his 
appeal he must file a substantive appeal within 60 days or within 
the remainder of the one-year period from the date of the letter 
notifying him of the action he had appealed.  He was provided a 
supplemental SOC in September 1994.  He did not file a 
substantive appeal addressing these issues.

The veteran had until October 8, 1995 to file a timely 
substantive appeal or a request for an extension of time 
concerning the issues decided in the August 1993 rating decision.  
This date -- one year from the date of notification of the action 
appealed - is the later of the two dates set out in 38 C.F.R. 
§ 20.302(b).  As the veteran did not file any substantive appeal 
or ask for an extensions of time to file a substantive appeal 
within this period, the Board finds that the veteran did not 
timely file a substantive appeal on the issues of entitlement to 
service connection for cellulitis of the left foot, a higher 
initial disability evaluation for residuals of fracture of the 
distal left radius, and restoration of the 100 percent rating for 
the service-connected malignant lymphoma of the stomach and small 
bowel.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that it was proper for the Board of Veterans' 
Appeals (Board) to dismiss the appeal of a veteran who did not 
file a timely substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of time 
within which to file a substantive appeal.  See Roy v. Brown, 
5 Vet. App. 554 (1993).  The Court opined that the Secretary was 
correct in arguing that the "formality" of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD and a 
formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issues of entitlement to service connection for 
cellulitis of the left foot, a higher initial disability 
evaluation for residuals of fracture of the distal left radius, 
and restoration of the 100 percent rating for the service-
connected malignant lymphoma of the stomach and small bowel.

An August 16, 1995, rating decision, in part, granted service 
connection for the left ulnar nerve disability and assigned a 10 
percent disability evaluation, and denied a TDIU claim.  The 
veteran was informed of these actions by a letter dated 
August 22, 1995.  He filed an NOD in September 1995, and the RO 
issued a SOC concerning these two issues in December 1995.  In 
January 1996, the veteran's representative submitted a statement 
"in reference to the claim for service connection for post-
traumatic stress disorder, increased evaluation for ulnar 
nerve condition and individual unemployability."  (emphasis 
in original)  Neither the veteran's nor the representative's 
statement, however, contained any allegations of error of fact or 
law concerning the claims for a higher rating for the ulnar nerve 
disability or TDIU.  Furthermore, no statements containing such 
allegations of error of fact or law were received within the 
remainder of the one year following the August 1995 notice.  
Consequently, the substantive appeal submitted in January 1996 is 
inadequate as to these two issues, and no adequate and timely 
substantive appeal was received.  The Board informed the veteran 
of this matter by a letter dated June 14, 1999.  He responded 
that he had no further argument to present and did not wish a 
hearing.  See 38 C.F.R. § 20.203 (1998).  As an inadequate 
substantive appeal has been filed as to the issues of entitlement 
to a higher rating for the left ulnar nerve disability and 
entitlement to a TDIU rating, the appeals as to these issues are 
dismissed.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  For service connection for PTSD to be awarded, 
three elements must be present according to VA regulations: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others and the person's response involved 
intense fear, helplessness, or horror.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Cohen, Id.  The occurrence of a stressor is an adjudicative 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau, supra.  However, 
the Court has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service personnel records show that the veteran's military 
occupational specialty (MOS) was automobile repairman.  He 
performed a tour of duty in Vietnam from September 1966 to August 
1967.  He was not awarded any combat-related medals or citations.

In September 1993, the RO requested the veteran to provide 
details about the stressors to which he claimed exposure, 
including the "who, what, where and when" for each of the 
stressors he has claimed occurred.  He was asked to provide the 
names and units of personnel who were casualties in any such 
incident.  He was asked to provide details to identify the 
unit(s) to which he was assigned at the time of each of the 
claimed stressors.  He was to describe each incident in as much 
detail as possible.  He was advised that such information was 
necessary to obtain supportive evidence of the stressful events.

In a statement received by the RO in October 1993, the veteran 
asserted that he was exposed to the following stressors: 
performing guard duty at night; seeing a lot of "outgoing 
hallitzers (sic)"; guarding a rubber plantation in an area 
infiltrated by enemy soldiers; lack of sleep; seeing the outline 
of an incinerated body on the floor of a personnel carrier; being 
in a truck which overran and killed an old Vietnamese man and 
seeing his partially crushed body; being threatened by a drunken 
fellow soldier with a loaded and cocked gun pointed at the 
veteran's face.  The veteran's statement did not provided any 
specific dates when or locations where these events occurred.  He 
also testified before a hearing officer in January 1995, but his 
testimony contained no reference to the stressors to which he has 
claimed exposure.

In his January 1996 substantive appeal, the veteran acknowledged 
that he did not have a combat MOS.  He asserted that he was 
involved in "defensive activities" and had "frequent exposure 
to enemy attacks."  He identified Pleiku as the area where the 
alleged stressors occurred.  He described the area as a hotly 
contested combat zone.  No further details about the stressors 
were provided.

According to a statement of a private clinical psychologist dated 
in February 1994, the veteran had been treated by a VA facility 
for PTSD since August 1993.  VA outpatient treatment notes dated 
in February 1994 also contain a diagnosis of PTSD.  The veteran 
underwent a VA neuropsychiatric examination in June 1994.  He 
repeated the same stressful events listed above and added that he 
had seen a lot of fire fights as he was on the front line, and 
saw a 12 year old Vietnamese girl being shot and abandoned.  The 
reported diagnoses were chronic moderate PSTD, and late onset, 
secondary-type dysthymia, rule out major depressive disorder.

A VA outpatient treatment note dated in March 1995 indicated that 
the veteran's PTSD treatment had stopped.  More recently dated VA 
outpatient treatment records show diagnoses of major depression, 
depression secondary to physical illness, and dysthymia.  The 
veteran was granted service connection for major depression with 
dysthymic disorder, rated 30 percent disabling, by an April 1995 
rating decision, and a November 1998 rating decision increased 
the evaluation of this disability to 100 percent, effective from 
June 10, 1997.

Thus, it is not entirely clear whether the veteran has current, 
separate neuropsychiatric disability from PTSD.  However, in this 
case, the Board finds it unnecessary to decide whether the 
veteran has such current disability, as the Board finds that he 
was not involved in combat and that the record contains no 
verification of the non-combat stressors to which he claims he 
was exposed.  The veteran's MOS was not a combat-related 
occupation.  He was assigned to a headquarters company.  He has 
given no specific description of any combat-related stressor.  It 
appears from the very limited descriptions provided by the 
veteran that none of the stressors to which he has claimed 
exposure is combat-related.  Therefore, verification is required.  
If it is determined that the veteran did not engage in combat, 
credible supporting evidence from any source showing that his 
claimed in-service stressors actually occurred would  be required 
for him to prevail.  The veteran's lay testimony regarding the 
stressors would be insufficient, standing alone, to establish 
service connection in these circumstances.  Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  

However, such verification is not possible because the veteran 
has not provided the detail necessary to accomplish it.  The 
veteran has asserted in his January 1996 substantive appeal that 
VA has failed to assist him in developing his claim.  The duty to 
assist is not a "one-way street."  The veteran was adequately 
on notice that more was required of him if there was to be a 
successful search for the necessary evidence to verify the 
claimed stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The meager information which he has provided is, at 
best, anecdotal and unverifiable.  See Cohen at 149.

The Board concludes that service connection for PTSD must be 
denied for lack of a verified stressor.


ORDER

The appeals of the denial of TDIU, a rating in excess of zero 
percent for residuals of fracture of the distal left radius, 
service connection for cellulitis of the left foot, a higher 
initial disability evaluation for residuals of fracture of the 
distal left radius, and restoration of the 100 percent rating for 
the service-connected malignant lymphoma of the stomach and small 
bowel are dismissed.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran has service connected disability from residuals of 
non-Hodgkin's lymphoma.  The disease was diagnosed in January 
1992 and was treated with chemotherapy.  The chemotherapy was 
discontinued after July 1992.  Notes of follow-up treatment by 
the veteran's private oncologist indicate that there was no 
evidence of recurrence of the disease.  However, in a letter 
dated in December 1993, the oncologist reported that although 
there was no evidence of persistent lymphoma on either physical 
examination or computed tomography (CT) scan, such findings were 
not indicative of complete remission, and relapse of lymphoma was 
a "distinct possibility."  In a statement submitted to the RO 
through the veteran's representative in April 1996, it was 
asserted that the veteran has residual pain, weakness, fatigue 
and malaise from his lymphoma.

In reports of VA examinations dated in December 1996 and February 
1997, examiners stated that they were not able to determine 
whether the veteran's lymphoma was active or not active.  Both 
examiners indicated that the veteran's health was otherwise 
"poor", but provided no further details about such assessments.  
The examiner who conducted the February 1997 examination 
identified chronic edema of the left upper extremity as a 
residual of the lymphoma and its treatment.  Both examiners 
recommended that the veteran be evaluated by a 
hematologist/oncologist and that appropriate tests be conducted.

Effective October 23, 1995, the regulations concerning the 
evaluation of hemic and lymphatic symptoms were revised.  Under 
the former regulations, non-Hodgkin's lymphoma is rated 100 
percent disabling for one year following cessation of 
chemotherapy or other therapeutic procedures.  Thereafter, if 
there has been no local recurrence or invasion of other organs, a 
rating is to be made on residuals.  Under the revised regulation, 
a 100 percent rating is assigned during a period of "active" 
disease or during a phase of treatment.  Six months following 
cessation of therapeutic procedures, including chemotherapy, if 
there has been no local recurrence or metastasis, the rating is 
made on residuals.

The question to be determined is whether the veteran's non-
Hodgkin's lymphoma is "active" and, if not, when it ceased to 
be active, and what residuals are attributable to the disease.  
The Board finds that a remand is necessary to complete the record 
before an evaluation of the veteran's non-Hodgkin's lymphoma can 
be made.  Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate in 
the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

If the veteran has received additional treatment for his 
malignant lymphoma or the residuals thereof, he is hereby 
informed that he should either provide copies of the records of 
such treatment to the RO, or provide sufficient information and 
authorization to permit the RO to obtain such records.  

Concerning the other issues before the Board, the Board notes 
that, in March 1995, the hearing officer granted service 
connection for major depression.  An April 1995 rating decision 
assigned a 30 percent disability evaluation for major depression 
with dysthymic disorder from June 3, 1994.  In April 1995, the 
veteran filed a NOD and indicated that he thought that this 
should be rated at 50 percent disabling from January 1994.  A 
November 1998 rating decision assigned a 100 percent disability 
evaluation for major depression with dysthymic disorder, 
effective from June 10, 1997.  The RO, however, has not given the 
veteran a SOC concerning the issues of entitlement to an earlier 
effective date for the grant of service connection or entitlement 
to a higher initial rating for this psychiatric disorder.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure that 
due process requirements have been met, the case is REMANDED to 
the RO for the following action:

1.  The veteran should be a afforded VA 
examination by a hematologist/oncologist to 
determine whether he has continued to have 
active non-Hodgkin's lymphoma.  If he does 
not, the examiner should express an opinion 
about when the disease ceased to be active.  
The examiner should identify all residuals 
which are attributable to the veteran's 
non-Hodgkin's lymphoma, and should describe 
such residuals in adequate detail to 
accomplish evaluation of such residuals.  
All indicated tests and diagnostic studies 
must be performed.  The claims folder 
should be reviewed by the examiner.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
evaluate the veteran's non-Hodgkin's 
lymphoma, or the residuals of such disease.  
The RO should determine whether the revised 
regulations pertinent to evaluation of 
lymphatic disorders are more or less 
favorable to the veteran than the former 
regulations, and should evaluate such of 
the veteran's disability from lymphoma 
under the more favorable regulations.

3.  If an increased rating for the service-
connected non-Hodgkin's lymphoma, or 
residuals thereof, remains denied, the 
appellant and his representative should be 
furnished a supplemental SOC and given the 
opportunity to respond thereto.  The 
supplemental SOC should contain the revised 
regulations pertinent to rating this 
disability.

4.  The RO should provide the veteran and 
his representative with a SOC concerning 
the issues of entitlement to an effective 
date earlier than June 3, 1994, for the 
grant of service connection for major 
depression with dysthymic disorder, and 
entitlement to a higher initial disability 
evaluation for this disability.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 1991) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


